Supreme Court of Florida
                                   ____________

                                  No. SC17-1001
                                  ____________

                            PAUL ALFRED BROWN,
                                  Appellant,

                                         vs.

                             STATE OF FLORIDA,
                                  Appellee.

                                 [January 29, 2018]



PER CURIAM.

      We have for review Paul Alfred Brown’s appeal of the circuit court’s order

denying Brown’s motion filed pursuant to Florida Rule of Criminal Procedure

3.851. This Court has jurisdiction. See art. V, § 3(b)(1), Fla. Const.

      Brown’s motion sought relief pursuant to the United States Supreme Court’s

decision in Hurst v. Florida, 136 S. Ct. 616 (2016), and our decision on remand in

Hurst v. State (Hurst), 202 So. 3d 40 (Fla. 2016), cert. denied, 137 S. Ct. 2161

(2017). This Court stayed Brown’s appeal pending the disposition of Hitchcock v.

State, 226 So. 3d 216 (Fla. 2017), cert. denied, 138 S. Ct. 513 (2017). After this
Court decided Hitchcock, Brown responded to this Court’s order to show cause

arguing why Hitchcock should not be dispositive in this case.

      After reviewing Brown’s response to the order to show cause, as well as the

State’s arguments in reply, we conclude that Brown is not entitled to relief. Brown

was sentenced to death following a jury’s recommendation for death by a vote of

seven to five. Brown v. State, 565 So. 2d 304, 308 (Fla. 1990). Brown’s sentence

of death became final in 1990. Brown v. Florida, 498 U.S. 992 (1990). Thus,

Hurst does not apply retroactively to Brown’s sentence of death. See Hitchcock,
226 So. 3d at 217. Accordingly, we affirm the denial of Brown’s motion.

      The Court having carefully considered all arguments raised by Brown, we

caution that any rehearing motion containing reargument will be stricken. It is so

ordered.

LABARGA, C.J., and POLSTON, and LAWSON, JJ., concur.
PARIENTE, J., concurs in result with an opinion.
LEWIS and CANADY, JJ., concur in result.
QUINCE, J., recused.

PARIENTE, J., concurring in result.

      I concur in result because I recognize that this Court’s opinion in Hitchcock

v. State, 226 So. 3d 216 (Fla. 2017), cert. denied, 138 S. Ct. 513 (2017), is now

final. However, I continue to adhere to the views expressed in my dissenting

opinion in Hitchcock.




                                        -2-
An Appeal from the Circuit Court in and for Hillsborough County,
     Michelle Sisco, Judge - Case No. 291986CF004084000AHC

James Vincent Viggiano, Jr., Capital Collateral Regional Counsel, Lisa Marie Bort,
Maria Christine Perinetti, and Raheela Ahmed, Assistant Capital Collateral
Regional Counsel, Middle Region, Temple Terrace, Florida,

      for Appellant

Pamela Jo Bondi, Attorney General, Tallahassee, Florida, and Stephen D. Ake,
Senior Assistant Attorney General, Tampa, Florida,

      for Appellee




                                      -3-